
	

114 S3440 IS: Electronic Signature Standards Act of 2016
U.S. Senate
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3440
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2016
			Mr. Portman (for himself and Mr. Bennet) introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide uniform standards for the use of electronic
			 signatures for third-party disclosure authorizations.
	
	
		1.Short title
 This Act may be cited as the Electronic Signature Standards Act of 2016.
 2.Uniform standards for the use of electronic signatures for third-party disclosure authorizationsParagraph (3) of section 6061(b) of the Internal Revenue Code of 1986 is amended to read as follows:
			
				(3)Published guidance
 (A)In generalThe Secretary shall publish guidance as appropriate to define and implement any waiver of the signature requirements or any method adopted under paragraph (1).
 (B)Electronic signatures for third-party disclosure authorizationsNot later than 6 months after the date of the enactment of this subparagraph, the Secretary shall publish guidance to establish uniform standards and procedures for the acceptance of signatures in digital or other electronic form for purposes of—
 (i)any request for disclosure of a taxpayer's return or return information under section 6103(c), and (ii)any power of attorney executed by the taxpayer..
		
